DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0046281 to Pi et al. (“Pi”).
 	Regarding claim 1, Pi teaches an image acquiring apparatus comprising: 
a light irradiation unit configured to be capable of radiating light modulated with a modulation signal in a predetermined frequency band (paragraph [0062] teaches the display elements generate incident light for optical sensing; the light illumination is modulated at a certain predetermined frequency to reduce environmental influence); 
photosensors configured to be capable of receiving the light radiated from the light irradiation unit (paragraph [0045] teaches a photodiode array as the optical fingerprint sensor), the light including reflected light reflected by an object, and the photosensors being arranged in a matrix (paragraph [0049] teaches illuminating the user’s finger to cause reflected or scattered light from the illuminated finger to allow optical sensing by the detector array, reference number 23); and 
a generation unit configured to generate a DC component from an electrical signal output from the photosensor due to the light received by the photosensor on the basis of the predetermined frequency band or the modulation signal (paragraph [0124] teaches the output signal based on converting sensed incident light is a voltage, and paragraph [0138] teaches the signal is converted to a digital signal through the ADC, the sensed light is a modulated light as taught in paragraph [0052]).
 	Regarding claim 2, Pi teaches the image acquiring apparatus according to claim 1, wherein the light irradiation unit includes a light source; a brightness instruction value generation unit configured to generate a brightness instruction value for the light source; and a modulation signal generation unit configured to generate a modulation signal for modulating the brightness instruction value with the predetermined frequency band (The control unit adjusts the brightness of the display elements that generate illumination and act as the light source, see paragraph [0060], paragraph [0059] further teaches using a modulation pattern to generate modulated signal to control the light parameters; see also paragraph [0009] regarding modulated signal information including frequency change).
	Regarding claim 6, Pi teaches a display apparatus comprising the image acquiring apparatus according to claim 1 (paragraph [0043] teaches the detector is located underneath of a display in the display/image acquiring apparatus, seen in Figure 1A for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pi as applied to claim 1 above, and further in view of U.S. Pub. No. 2019/0042825 to He et al. (“He”).
 	Regarding claim 3, Pi teaches the image acquiring apparatus according to claim 1, but is silent on the generation unit includes a band pass filter configured to cut off a DC component caused by external light in the electrical signal; and a low pass filter configured to pass the DC component from a signal obtained by multiplying the electrical signal that has passed through the band pass filter by the modulation signal synchronized with the electrical signal, with a frequency lower than the predetermined frequency band being a cutoff frequency.
	He et al. also teaches a similar finger print scanner, and further teaches a band pass filter, reference number 132 to pass only signal with a particular frequency range and blocks other components of the photo detection signals out of the particular frequency range (see paragraph [0049]).  He further teaches a digital filter, reference number 136, which filters the signal that passes through the band pass filter (see paragraphs [0049]-[0050]).  Based on this teaching, it would be obvious to filter out frequencies both lower and higher than predetermined frequency range and set frequencies lower and higher as the cutoff 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pi with that of He to use a band pass filter and low pass filter to only pass frequencies that aid in the imaging of a finger to accurately sense and image a fingerprint without interference from external light. 
 	Regarding claim 4, Pi teaches the image acquiring apparatus according to claim 1, but is silent on wherein the generation unit includes a band pass filter in which the predetermined frequency band is included in a pass band of the electrical signal; and a low pass filter configured to pass the DC component from a signal based on the electrical signal that has passed through the band pass filter, with a frequency lower than the predetermined frequency band being a cutoff frequency.
He et al. also teaches a similar finger print scanner, and further teaches a band pass filter, reference number 132 to pass only signal with a particular frequency range and blocks other components of the photo detection signals out of the particular frequency range (see paragraph [0049]).  He further teaches a digital filter, reference number 136, which filters the signal that passes through the band pass filter.  Based on this teaching, it would be obvious to filter out frequencies both lower and higher than predetermined frequency range and set frequencies lower and higher as the cutoff frequency.  It would further be obvious that He’s teaching of blocking out components 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pi with that of He to use a band pass filter and low pass filter to only pass frequencies that aid in the imaging of a finger to accurately sense and image a fingerprint.
 	Regarding claim 5, Pi teaches the image acquiring apparatus according to claim 1, wherein the generation unit includes a low pass filter configured to pass the DC component from a signal obtained by multiplying the electrical signal output from the photosensor by the modulation signal synchronized with the electrical signal, with a frequency lower than the predetermined frequency band being a cutoff frequency.
He et al. also teaches a similar finger print scanner, and further teaches a digital filter, reference number 136, which filters the signal that passes through the band pass filter which passes light that has been modulated according to the set brightness and parameters (see citations with claim 1 regarding the modulated light signal from the display elements).  Based on this teaching, it would be obvious to filter out frequencies both lower and higher than predetermined frequency range and set frequencies lower and higher as the cutoff frequency.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pi with that of He to use a band pass filter and low pass filter to only pass frequencies that aid in the imaging of a finger to accurately sense and image a fingerprint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697